CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Specification
The corrected specification received 07/25/2022 is in compliance with the Notice to File Corrected Application Papers dated 07/22/2022.  The corrected Specification has been entered. 

Response to Arguments
Applicant’s arguments filed 06/29/2022 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12, and 14-19 has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “compiling a set of device capabilities supported by the wireless device, wherein the set of device capabilities includes a cost associated with each device capability, the cost representing an amount of device processing power required to perform the device capability” and “wherein, for each of the one or more frequency band combinations, the capability message includes a first indication of one or more device capabilities supported by the frequency band combination, wherein the first indication of the one or more device capabilities supported by the frequency band combination comprises, for each band of the plurality of frequency bands, an indication of one of the one or more combinations of the device capabilities supported by the band when used in combination with other bands in the frequency band combination” in combination with the remaining limitations of the claim is not found in the prior art, therefore, claim 1 is allowed.  Claims 8 and 15 recite similar limitations as those of claim 1, therefore, claims 8 and 15 are allowed for similar reasons as stated above.  Claims 2-5, 7, 9-12, 14, and 16-19 depend from an allowed based claim, therefore, claims 2-5, 7, 9-12, 14, and 16-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474